The husband brought a suit for divorce alleging three statutory causes of action. The testimony discloses that the parties to this marriage were persons of no moral fibre. The learned Advisory Master interrupted the hearings and granted a divorce on the ground of extreme cruelty. The proofs, which we have carefully examined, do not sustain that charge.
There was also an order placing the custody of the infant child of the marriage with its paternal grandfather and *Page 515 
grandmother. Such order seemed, under the proofs in the case, to be in all respects prudent.
The decree of divorce, as pointed out, is not supported by the proofs. The case will be remanded to the Court of Chancery where the proofs may be completed, if the parties desire, and a decree may be entered in accordance therewith.
The decree is reversed, with costs.
For affirmance — CASE, WELLS, DILL, JJ. 3.
For reversal — THE CHIEF-JUSTICE, PARKER, BODINE, DONGES, HEHER, PERSKIE, COLIE, OLIPHANT, RAFFERTY, FREUND, McGEEHAN, JJ. 11. *Page 516